internal_revenue_service number release date index numbers ----------------------------------------------------------- ------------------------------------- ----------------------------------------- -------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number ---------------------- refer reply to cc ita plr-121501-14 date november legend parent ------------------------------------------------------------------------ ------------------------------------------------------------------------ - - sec_1 date1 date2 date3 ---------------------- ---------------------- ---------------------------- dear ---- ------------- this ruling responds to a letter dated date submitted by parent on behalf of its subsidiary sec_1 parent is requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the originals and the signed duplicate copies of these originals of the forms application_for change in accounting_method for sec_1 parent should have filed these originals and copies of these originals pursuant to section a of revproc_2011_14 2011_4_irb_330 on behalf of sec_1 for the taxable_year beginning date1 facts parent represents the facts are as follows parent files a consolidated federal_income_tax return on a calendar_year basis that includes various subsidiaries one of these subsidiaries sec_1 wanted to change two of its lifo last-in_first-out inventory sub-methods under sec_472 of the internal_revenue_code and one cost method under sec_263a for its taxable_year beginning date1 parent believes that both lifo inventory sub-methods and the cost method accounting plr-121501-14 changes could be implemented under revproc_2011_14 thus in accord with the procedures of revproc_2011_14 parent should have completed the required originals of the forms reflecting the three desired accounting_method changes and attached these originals to parent’s timely filed consolidated federal_income_tax return that was to be filed for the taxable_year beginning date1 further in accord with the procedures of revproc_2011_14 copies of these originals of the forms with an original signature or a photocopy of the original signature should have been timely filed with the appropriate office of the internal_revenue_service lastly parent’s consolidated federal_income_tax return that was to be filed for the taxable_year beginning date1 should have reflected the three accounting_method changes made by sec_1 parent’s consolidated federal_income_tax return that was to have been filed for the taxable_year beginning date1 was due on date2 without extension parent could not file its consolidated federal_income_tax return for the taxable_year beginning date1 by date2 so it intended to request an extension of the date2 due_date to date3 however due to an extraordinary series of events parent failed to file timely form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for the taxable_year beginning date1 in fact parent never filed its form_7004 as a result when parent did file its consolidated federal_income_tax return for the taxable_year beginning date1 on or before date3 the return was late this late filing of its return made the originals and the signed duplicate copies of these originals of the forms which parent was filing on behalf of sec_1 late parent has received a receipt from the government showing that it had timely filed an electronic federal tax payment on or before date2 that is associated with the consolidated federal_income_tax return parent would file for the taxable_year beginning date1 noted on this receipt was that the payment was associated with an extension - form_7004 further parent has indicated that it had properly filed for numerous state and municipality tax_extensions_for the taxable_year beginning date1 lastly parent represents that it did timely file a form_1042 annual withholding_tax return for u s source income of foreign persons for the taxable_year beginning date1 parent represents that the consolidated federal_income_tax return that it did file for the taxable_year beginning date1 does reflect the three accounting_method changes made by sec_1 parent was unaware that its form_7004 had not been filed until it recently received a notice from the service regarding the late filing of forms information_return of a foreign-owned u s_corporation or a foreign_corporation engaged in a u s trade_or_business this notice stated that because no form_7004 had been filed parent’s consolidated federal_income_tax return for the taxable_year beginning date1 was late and thus the forms that had been filed with it were also late parent upon receiving this notice promptly filed this request to obtain an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 for sec_1’s forms plr-121501-14 ruling requested parent requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the originals and the signed duplicate copies of these originals of the forms that are required by revproc_2011_14 for sec_1 to obtain the commissioner’s permission to change its accounting methods for its lifo inventory_method and its sec_263a cost method for the taxable_year ending date1 law and analysis revproc_2011_14 provides the procedures by which a taxpayer may obtain automatic consent to change certain accounting methods a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change its accounting_method under sec_446 and the income_tax regulations thereunder section a of revproc_2011_14 provides that a taxpayer changing an accounting_method pursuant to revproc_2011_14 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the appropriate office of the service no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government plr-121501-14 are deemed to be prejudiced except in unusual and compelling circumstances when the accounting_method regulatory election for which relief is requested is subject_to the procedure described in sec_1_446-1 or the relief requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the accounting_method for which relief is requested in a taxable_year subsequent to the taxable_year the election should have been made conclusion based solely on the facts and representations submitted this office concludes that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly parent is granted calendar days from the date of this letter to file the required originals of the forms changing sec_1’s lifo inventory_method and its sec_263a cost method for the taxable_year ending date1 with an amended consolidated federal_income_tax return and file the duplicate copies with signatures of the forms with the appropriate office of the service please attach a copy of this letter_ruling to the amended_return and to each duplicate copy of form_3115 except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code or regulations specifically no opinion is expressed or implied concerning whether the accounting_method changes sec_1 has made are eligible to be made under revproc_2011_14 or sec_1 otherwise meets the requirements of revproc_2011_14 to make accounting_method changes using revproc_2011_14 further no opinion is expressed regarding the correctness of sec_1’ s inventory or capitalization of cost methods lastly we emphasize that this letter_ruling does not grant any extension of time for the filing of parent’s form_7004 or its consolidated federal_income_tax return for the taxable_year ending date1 the ruling contained in this letter_ruling is based upon facts and representations submitted by parent with accompanying penalty of perjury statements executed by appropriate parties while this office has not verified any of the material submitted in support of this request for an extension of time to file the required forms all material is subject_to verification on examination this ruling is directed only to parent who requested it sec_6110 provides that it may not be used or cited as precedent plr-121501-14 in accordance with the power_of_attorney we are sending copies of this letter_ruling to parent’s authorized representatives sincerely cheryl l oseekey senior counsel branch office of associate chief_counsel income_tax accounting ------------------ ---------------- -------------------------- ----------------- --------------------------------- ----------------------- ---------------- -------------------------- ----------------- ---------------------------------
